* Rehearing denied Jan. 10, 1939.
This suit arises from the same accident out of which resulted the case of Mrs. Julia Dupuy, Widow of Damas Dupuy, against the same defendants. We have this day rendered opinion and decree in that case. La.App., 184 So. 730. Henry Dupuy, the plaintiff here, was the driver of the truck in which Louis W. Ernest, Damas Dupuy, and John McDevitt were guest passengers.
For the reasons given in that opinion there can be no recovery by Henry Dupuy against Godchaux Sugars, Inc., nor against its insurer.
Counsel for the Estate of Hammon contends that there should be no recovery even against that Estate because of alleged acts of contributory negligence on the part of Henry Dupuy. But we find in the record neither an appeal nor an answer to the appeal and therefore the judgment below which was in favor of Henry Dupuy and against the Estate of Hammon cannot be reversed or amended in favor of appellee.
It is contended by plaintiff, Henry Dupuy that the amount awarded should be increased, but we do not think that the record justifies such increase.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be and it is affirmed. Appellant to pay costs of appeal; other costs to be paid by Mrs. Jennie Hammon, Administratrix of the Succession of William J. Hammon.
Affirmed.